Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig. 8A different arrows are pointing to the chuck without being numbered.Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 17, 18 and 20 are objected to because of the following informalities: 
 Claim 17, “the one or more support rings” should read --the segments of the one or more support rings--.
Claim 18, “the one or more of the O-rings” should read --the one or more O-rings--.
Claim 20, “segments of at least one support ring” should read --segments of at least one support ring of the segments of the one or more support rings--.Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 14 and 15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Nasman et al. (US Publication No. 2019/0035646), hereinafter Nasman.
Regarding claim 14, Nasman teaches a method for processing a substrate (par. 0021: thin film application), comprising: disposing one or more O-rings (first and second O-rings 163, 164 shown in embodiment of Fig. 5) on a chuck (substrate support 120); adjusting a height of the one or more O-rings relative to a top surface of the chuck (par. 0029); placing the substrate (105) on the one or more O-rings; activating a vacuum system configured to produce a vacuum between the substrate and the chuck (via vacuum exhaust); forming a seal between the substrate and the chuck (abstract: an annular perimeter seal around the bottom and/or side of the wafer); and performing a fabrication process on the substrate (par. 0005: creation of multiple layers of film of various materials, on the wafer surface).
Regarding claim 15, Nasman teaches the adjusting the height of the one or more O-rings comprises disposing a plurality of O-rings on the chuck, wherein the plurality of O-rings have substantially different thicknesses from each other (par. 0029: “first O-ring 163 can have a smaller diameter as compared to the second O-ring”).

Claims 14-16 and 20-28 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Balan et al. (US Publication No. 2018/0108559), hereinafter Balan.
Regarding claim 14, Balan teaches a method for processing a substrate (warped substrate 110), comprising: disposing one or more O-rings (O-ring shaped sealing elements 103, 109) on a chuck (motion stage subsystem 108); adjusting a height of the one or more O-rings relative to a top surface of the chuck (entire par. 0033; esp. see “actuator 106 is configured to move chuck body 101 with respect to motion stage subsystem 108” and “extremely warped wafers may effectively captured by extensible bellows 102”); placing the substrate (warped substrate 110) on the one or more O-rings; activating a vacuum system (vacuum source 107) configured to produce a vacuum between the substrate and the chuck (see entire par. 0037-0039 and 0043; Figs. 3-6); forming a seal between the substrate and the chuck (see entire par. 0037-0039 and 0043; Figs. 4-6); and performing a fabrication process on the substrate (par. 0004: such as etching, material deposition, implantation, and the like).
Regarding claim 15, Balan teaches the adjusting the height of the one or more O-rings comprises disposing a plurality of O-rings (O-ring shaped sealing elements 103, 109) on the chuck, wherein the plurality of O-rings have substantially different thicknesses from each other (Fig. 1 shows based on substrate chucked the O-ring shaped sealing elements 103, 109 have substantially different thicknesses).
Regarding claim 16, Balan teaches the adjusting the height of the one or more O-rings comprises changing vertical positions of segments of one or more support rings on which the one or more O-rings is disposed (entire par. 0033; esp. see “actuator 106 is configured to move chuck body 101 with respect to motion stage subsystem 108”).
Regarding claim 20, Balan teaches the adjusting the height of the one or more O-rings comprises disposing a multiplicity of O-rings (O-ring shaped sealing elements 103, 109) on the chuck, wherein the multiplicity of O-rings have substantially different thicknesses from each other (Fig. 1 shows based on substrate chucked the O-ring shaped sealing elements 103, 109 have substantially different thicknesses), and wherein adjusting the height of the one or more O-rings further comprises changing vertical positions of segments of at least one support ring on which at least one of the multiplicity of O-rings is disposed (entire par. 0033; esp. see “actuator 106 is configured to move chuck body 101 with respect to motion stage subsystem 108” and “extremely warped wafers may effectively captured by extensible bellows 102”).

Claim 21 is examined under two mutual exclusive interpretations. Under the first interpretation, the first O-ring is interpreted to be sealing element 111 and the second O-ring is interpreted to be sealing element 109.Under the second interpretation, the first O-ring is interpreted to be sealing element 103 and the second O-ring is interpreted to be sealing element 109
Regarding claim 21, Balan (under the first interpretation) teaches a method for processing a wafer (warped substrate 110), the method comprising: placing the wafer on a plurality of O-rings (O-ring disposed on a chuck (motion stage subsystem 108), a first O-ring (sealing element 111) of the plurality of O-rings being disposed on a first support ring (actuator 105) in the chuck, wherein the first O-ring of the plurality of O-rings has a first thickness (see the first thickness of 111 in Fig. 1), a second O-ring (sealing element 109) of the plurality of O-rings has a second thickness (see the first thickness of 109 in Fig. 1), and the first thickness is greater than the second thickness (see Fig. 1); activating a vacuum pump (by vacuum source 107), the vacuum pump applying suction force through vacuum holes in the chuck; raising the first support ring until vacuum is detected between the wafer and the chuck in each region between respective O-rings of the plurality of O-rings (see the first O-rings in Fig. 3); and performing a semiconductor fabrication process on the wafer (par. 0004: such as etching, material deposition, implantation, and the like).
Regarding claim 22, Balan (under the first interpretation) teaches the second O-ring is disposed on a second support ring in the chuck (see vertical support ring under 109).
Regarding claim 23, Balan (under the first interpretation) teaches raising the second support ring until vacuum is detected between the wafer and the chuck in each region between respective O-rings of the plurality of O-rings (compare Figs. 3 with 1 and 4; note that claim 23 is not claiming step of raising the second support ring being after step of raising the first support ring).
Regarding claim 24, Balan teaches the first O-ring surrounds the second O-ring in a top view (as best shown in Fig. 2, second O-ring/sealing element (three O-rings 111) surround O-ring/sealing element 109).
Regarding claim 21, Balan (under the second interpretation) teaches a method for processing a wafer (warped substrate 110), the method comprising: placing the wafer on a plurality of O-rings (O-ring shaped sealing elements 109, 103) disposed on a chuck (motion stage subsystem 108), a first O-ring (sealing element 109) of the plurality of O-rings being disposed on a first support ring (vertical support under 109) in the chuck, wherein the first O-ring of the plurality of O-rings has a first thickness (see the first thickness of 109 in Fig. 1), a second O-ring (sealing element 103) of the plurality of O-rings has a second thickness (see the first thickness of 103 in Fig. 1), and the first thickness is greater than the second thickness (see Fig. 1); activating a vacuum pump (by vacuum source 107), the vacuum pump applying suction force through vacuum holes in the chuck; raising the first support ring until vacuum is detected between the wafer and the chuck in each region between respective O-rings of the plurality of O-rings (see the first O-rings in Fig. 3); and performing a semiconductor fabrication process on the wafer (par. 0004: such as etching, material deposition, implantation, and the like).
Regarding claim 25, Balan (under the second interpretation) teaches the second O-ring surrounds the first O-ring in a top view (as shown in Fig. 2, sealing element 103 has larger diameter than sealing element 109 and surrounds it).
Regarding claim 26, Balan (under both first and second interpretations) teaches the vacuum is detected by a pressure sensor on the chuck, the pressure sensor being between the first O-ring and the second O-ring (par. 0014 and 0043).
Regarding claim 27, Balan (under the first interpretation) teaches the first support ring (sealing element 111) comprises a plurality of segments (plurality of actuators 105, each one independently connected to each sealing element 111), each segment of the plurality of segments being capable of moving up and down independently.
Regarding claim 28, Balan (under the first interpretation) raising the first support ring comprises raising each segment of the plurality of segments independently (each one of plurality of actuators 105 independently connected to each sealing element 111 and lifts and lowers the sealing element).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 29-33 are rejected under 35 U.S.C. 103 as being unpatentable over Balan in view of Nasman.
Regarding claim 18, pneumatic O-rings of Balan are not inflatable with air pump.
Fig. 6 of Nasman shows an inflatable bladder 161 configured to surround a peripheral edge of the substrate such that when inflated the inflatable bladder holds the substrate and creates the seal.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use inflatable O-rings in device of Nasman. Doing so would support the peripheral edge of the substrate as well as backside of it.
Regarding claim 29, Balan teaches a method for processing a substrate (warped substrate 110), the method comprising: placing the substrate on a plurality of O-rings (O-ring shaped sealing elements 103, 111) disposed on a chuck, wherein a first O-ring (103) of the plurality of O-rings is a pneumatic O-ring, the first O-ring having a first thickness (see Fig. 1), and wherein a second O-ring (111) of the plurality of O-rings has a second thickness different from the first thickness; applying suction force (with vacuum source 107) through vacuum holes in the chuck (see entire par. 0037-0039 and 0043; Figs. 3-6); and performing a semiconductor fabrication process on the substrate (par. 0004: such as etching, material deposition, implantation, and the like); the first O-ring surrounding the chuck; but Balan does not teach inflating the first O-ring with pressurized air until vacuum is detected between the substrate and the chuck in a region surrounded by the first O-ring.
Fig. 6 of Nasman shows an inflatable bladder 161 configured to surround a peripheral edge of the substrate such that when inflated the inflatable bladder holds the substrate and creates the seal.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to use inflatable O-rings in device of Nasman. Doing so would support the peripheral edge of the substrate as well as backside of it.
Regarding claim 30, Balan teaches the second O-ring is a pneumatic O-ring.
Regarding claim 31, Balan teaches the first O-ring is inflatable to a greater thickness than the second O-ring with a same pressure applied (because of shape of the substrate as shown in Fig. 1).
Regarding claim 32, Balan teaches the second O-ring has a fixed thickness (before gripping the substrate).
Regarding claim 33, Balan teaches the second O-ring is disposed on a support ring (see vertical support under sealing element 103) with a moveable vertical position relative to a top surface of the chuck.

Allowable Subject Matter
Claims 17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 17 is allowable for disclosing “the changing the vertical positions of the segments of the one or more support rings is controlled by a controller, wherein the controller is connected to the vacuum system, wherein the controller is configured to stop changing the vertical positions of the one or more support rings when pressure sensors detect a vacuum between the chuck and the substrate”.
The closest prior art to the claimed invention of claim 17 are Balan and Nasman
Balan in par. 0006 teaches “wafer is precisely positioned within the tool by precisely controlling the movements of the wafer chuck to which the wafer is attached” and in par, 0014 teaches “valve is controllable by a computing system interfaced with vacuum chuck 100”.Fig. 6 of Nasman shows an inflatable bladder 161 configured to surround a peripheral edge of the substrate such that when inflated the inflatable bladder holds the substrate and creates the seal (par. 0028).Balan alone or in combination with Nasman does not teach the method of stopping the vertical positions of the one or more support rings when pressure sensors detect a vacuum between the chuck and the substrate.
Claim 19 is allowable for disclosing “the at least one air pump is connected to a controller, wherein the controller is connected to the vacuum system, wherein the controller is configured to stop inflating the one or more pneumatic O-rings when pressure sensors detect a vacuum between the chuck and the substrate.”
The closest prior art to the claimed invention of claim 19 are Balan and Nasman.
Balan in par. 0006 teaches “wafer is precisely positioned within the tool by precisely controlling the movements of the wafer chuck to which the wafer is attached” and in par, 0014 teaches “valve is controllable by a computing system interfaced with vacuum chuck 100”.Fig. 6 of Nasman shows an inflatable bladder 161 configured to surround a peripheral edge of the substrate such that when inflated the inflatable bladder holds the substrate and creates the seal (par. 0028).Balan alone or in combination with Nasman does not teach the method of stopping inflating the pneumatic O-ring when pressure sensors detect a vacuum between the chuck and the substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464. The examiner can normally be reached Monday-Thursday 7:30am-6:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHDI H NEJAD/Primary Examiner, Art Unit 3723